Title: From James Madison to Lawson Alexander, 13 July 1807
From: Madison, James
To: Alexander, Lawson



Sir.
Department of State, July 13th. 1807.

Your letter of the 1st: instant has been received.  The arrangements designed by the President, relative to the Consulate at Rotterdam, do not permit me to authorize you to return to that place in your former capacity.  Nor can I offer you the dispatches to our Ministers in Europe, as provision had been made for their conveyance before your letter reached me.  I am &c.

James Madison.

